Citation Nr: 1417248	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel






INTRODUCTION

The Veteran served on active duty from November 1975 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for an acquired psychiatric disability, hearing loss, and tinnitus were raised by the Veteran in an April 2013 statement, but review of the paper and electronic claims file does not reflect that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that in his June 2011 substantive appeal, the Veteran indicated that he received ongoing treatment for his claimed conditions at the Mayaguez Outpatient Clinic and San Juan VA Medical Center.  Aside from a single October 2008 document, review of the paper and electronic claims file does not reflect that the records from this treatment are associated with the claims file, and must be obtained.

Additionally, the record reflects that the Veteran was treated in April 1980 and May 1980, during service, for acute muscle strain and lumbosacral strain, respectively.  An October 2008 VA treatment record also shows that he reported low back symptoms.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, while the procedural documents of records consider evidence from the November 1980 and August 2003 VA examinations, those reports do not reflect examination of the low back was specifically conducted or that any opinion as to the nexus between the Veteran's back condition and his military service was offered.  On remand, this should be accomplished.

Finally, the record reflects that the Veteran was treated in July 1980, during service, for knee symptomatology.  Although no current treatment records reflect a diagnosed knee disability, the Veteran has reported experiencing knee symptomatology and being treated for it at VA facilities, the records from which are not associated with the claims file.  In order to determine whether the Veteran's reported knee symptoms constitute a diagnosable disability and if so, whether that disability is related to service, the claim should be remanded so that an examination can be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back and knee symptoms.  Provide the Veteran with an appropriate amount of time in which to submit this lay evidence.

2.  Obtain all outstanding records from the Mayaguez Outpatient Clinic and San Juan VA Medical Center relating to treatment of the Veteran's back and knee conditions.  Associate them with the claims file in either paper or electronic format.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of any low back, right knee and/or left knee disability found to be present.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  
If any low back disability, right knee or left knee disability is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to or had its onset in service.  All opinions must include a complete rationale, citing to the specific evidence on which the opinion is based.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

